Citation Nr: 1135518	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  06-04 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee osteoarthritis.  

2.  Entitlement to an evaluation in excess of 10 percent for left knee disorder, status post surgery with osteoarthritis. 

3.  Entitlement to an evaluation in excess of 10 percent for iliolumbar myofascial strain.  

4.  Entitlement to an initial evaluation in excess of 10 percent for chronic sinusitis.  

5.  Entitlement to service connection for headaches.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to July 1978 and from June 1980 to February 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2001, December 2004, February 2005, and July 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a May 2011 statement, the Veteran requested a hearing before a VLJ at the RO.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand of these matters to the RO is warranted.

He further indicated that his AMVETS representative withdrew from his case and listed a private attorney as his new representative.  However, a valid Power of Attorney (POA) in favor of that attorney has not been associated with the record. The RO should obtain clarification of the Veteran's representation status.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to ascertain his intentions regarding representation.  He should be advised that the VA Form 21-22 showing that the AMVETS represents him has not been revoked.  If he wishes to be represented by a private attorney, request that he submit a properly executed VA Form 21-22a (Appointment of Individual as Claimant's Representative).

2.  Thereafter, the RO should schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


